Case: 4:21-cr-00348-SEP-NAB Doc. #: 16 Filed: 06/02/21 Page: 1 of 1 PageID #: 31
                                                                                      FILED
                                                                                    JUN - 2 2021
                              UNITED STATES DISTRICT COURT                        U. S. DISTRICT COURT
                                                                                EASTERN DISTRICT OF MO
                              EASTERN DISTRICT OF MISSOURI                               ST.LOUIS
                                    EASTERN DIVISION

 UNITED STATES OF AMERICA,                          )
                                                    )
 Plaintiff,                                         )
                                                    )
 V.                                                 ) N      4:21CR00348 SEP/NAB
                                                    )
 JEROME J. FELLOWS,                                 )
                                                    )
 Defendant.                                         )

                                          INDICTMENT

                                           COUNT O E
        The Grand Jury charges that:

        On or about May 20, 2021 , in St. Louis County, within the Eastern District of Missouri,
                                        JEROME J. FELLOWS,
the Defendant herein, knowingly possessed one or more firearms, knowing he had previously

been convicted in a court of law of one or more crimes punishable by a term of imprisonment

exceeding one year, and the firearms previously traveled in interstate or foreign commerce

during or prior to being in the Defendant' s possession.

        In violation of Title 18, United States Code, Section 922(g)(l ).

                                              A TRUE BILL.


                                              FOREPERSON

SAYLER A. FLEMING
United States Attorney


DO ALD S. BOYCE, #6282562IL
Assistant United States Attorney
